UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of December, 2012 VUANCE LTD. (Translation of Registrant’s name into English) Nolton House 14, Shenkar Street, Hertzliya Pituach, Israel (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FxForm 40-F¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):¨ Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes¨Nox If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82- OnDecember 26, 2012, Vuance Ltd. (the " Registrant ") issued the press release which is filed as Exhibit 1 to this Report on Form 6-K. This report on Form 6-K is incorporated by reference into all effective registration statements filed by the Registrant under the Securities Act of 1933. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Vuance Ltd. (formerly, SuperCom Ltd.) By: /s/ Arie Trabelsi Name: Arie Trabelsi Title: Chief Executive Officer Date: December 26, 2012 FOR IMMEDIATE RELEASE VUANCE Reports Record profit for 3Q and First Nine Months 2012 Herzliya, Israel – December 26, 2012 – VUANCE Ltd. (VUNCF), a leading provider of Wireless Identification, e-ID and Security Solutions, completed its unaudited condensed financial statements for the three and nine month periods ended September 30, 2012 Financial Highlights fortheThreeMonths Periods Ended September 30, 2012 · Gross profit increased to $1.3 million, compared to $1.2 million for the same period in 2011. · Gross profit margin was 73% compared to 62% in the same period in2011. · Operating expenses decreased to $769,000, compared to $1,169,000 for the same period in 2011. · Operating income increased to $528,000, compared to $38,000 for the same period in 2011. · Operating Margin increased to 30%, compared to 2% for the same period in 2011. · Net income increased to $510,000, compared to a net loss of $230,000 in the same period in 2011. “This was a quarter of progress for Vuance, as we refocused the enterprise on our core competencies while continue to increase profitability,” commented Arie Trabelsi, CEO of Vuance. “We are fortunate to have built a team of experts in National e-ID and RFID and information systems. This talented team is driving Vuance forward with leading edge solutions on every front" Financial Highlights fortheNine Months PeriodEnded September 30, 2012 · Revenues decreased 4% to $5.73 million compared to $5.98 million in the same period in 2011. · Gross profit increasedto $4.1 million, compared to $3.5 million for the same period in 2011, · Gross profit margin increased to 72%, compared to 58% in the same period in 2011. · Operating expenses decreased to $2.68 million, compared to $3.47 million for the same period in 2011. · Operating income increased to $1,426,000, compared to $4,000 for the same period in 2011. · Net income increased to $3,268,000, compared to a net income of $16,000 in the same period in 2011. · Net Income increased to $0.15 per basic share, compared to $0.00 per basic share in the same period in 2011. “The strong and steady profitability, approaching 25% Operating Margin, was a key milestone for Vuance,” Mr. Trabelsi added. “In comparison to last year, during the third quarter, we successfully expanded our gross profit margin and significantly reduced our operating expenses by implementing our restructuring plan. This effort positions us well to complete our financial strengthen process, putting us on the right path to achieve our business goals to become a global key player in the rapidly growing RFID and e-ID arena. We are optimistic of our ability to build on this progress within two of the most dynamic industries in the world, as we focus on delivering value for our customers, employees and shareholders.” Safe Harbor This press release contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. Statements preceded or followed by or that otherwise include the words "believes", "expects", "anticipates", "intends", "projects", "estimates", "plans", and similar expressions or future or conditional verbs such as "will", "should", "would", "may" and "could" are generally forward-looking in nature and not historical facts. Forward-looking statements in this release also include statements about business and economic trends. Investors should also consider the areas of risk described under the heading "Forward Looking Statements" and those factors captioned as "Risk Factors" in the Company’s periodic reports under the Securities Exchange Act of 1934, as amended, or in connection with any forward-looking statements that may be made by the Company. These statements are subject to known and unknown risks, uncertainties and other factors that may cause actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements arising from the annual audit by management and the Company’s independent auditors. The Company undertakes no obligation to update or revise these forward-looking statements, whether as a result of new information, future events or otherwise, after the date of this press release. The reported unaudited condensed financial statements are in accordance with generally accepted accounting principles, or GAAP. Statement Regarding Unaudited Financial Information The unaudited financial information set forth above is subject to adjustments that may be identified when audit work is completed on our year-end financial statements, which could result in significant differences from this unaudited financial information.The Company expects to publish its full 2012 audited financial results, together with the filing of its annual report on Form 20-F with the Securities and Exchange Commission, in April 2013. (TABLES TO FOLLOW) VUANCE LTD. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share data) Sep-30 Sep-30 Dec-31 Unaudited Audited U.S. dollars in thousands (except per share data) ASSETS CURRENT ASSETS: Cash and cash equivalents 67 Trade receivables, net Other accounts receivable and prepaid expenses 70 Inventories, net Total current assets SEVERANCE PAY FUND PROPERTY AND EQUIPMENT, NET 84 94 96 Total assets VUANCE LTD. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share data) Sep-30 Sep-30 Dec-31 Unaudited Audited U.S. dollars in thousands (except per share data) LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Short-term bank credit Trade payables Employees and payroll accruals 86 advances from customers - - Accrued expenses and other liabilities Convertible bonds - Short-term loan and others - Total current liabilities LONG-TERM LIABILITIES: Accrued severance pay Total long-term liabilities SHAREHOLDERS' EQUITY(DEFICIT): Ordinary shares Additional paid-in capital Amount of liability extinguished on account of shares - - Accumulated deficit ) ) ) Total shareholders' deficit ) ) ) Total Liabilities and Shareholders' Equity VUANCE LTD. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except share and per share data) 9 months ended 3 months ended year ended Sep-30 Sep-30 Dec-31 Unaudited Unaudited Audited U.S. dollars in thousands, except share data REVENUES COST OF REVENUES GROSS PROFIT OPERATING EXPENSES: Research and development 73 92 Selling and marketing General and administrative Other (income) expense ) ) - - ) Total operating expenses OPERATING INCOME 4 38 54 FINANCIAL (EXPENSES) INCOME , NET 35 ) ) INCOME (LOSS) BEFORE INCOME TAX 39 ) INCOME TAX ) ) (5
